DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 12, 13, 16, 19, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US Publication No. 20200304647) in view of Kordianowski et al. (US Publication No. 20160157134).

As to claims 1, 12, and 19, Garcia teaches a method, a system, and a gateway for remote scan and priority operations, comprising: a zone controller (fig. 1, fig. 2, #76, telecommunication switch for handling incoming call, and pp0047); a gateway communicatively coupled to the zone controller (fig. 1, fig. 2, #76 telecommunication switch connect to central server #28); a subscriber device communicatively coupled to the gateway (fig. 1, fig. 1, #12 communicating with central server #28), wherein: the zone controller is: configured to send a first call notification to the gateway (fig. 1, fig. 2, pp0013, receiving incoming call on a central server, and pp0044); the fig. 1, #18, #20, and fig 2), configured to send a first scan list to the gateway via the alternative network over the alternative connection (fig. 1, #18, fig. 2, contact list 56 to the central server, and pp0054, retrieving the recipient contact list 56 from the recipient node 32); the gateway is configured to: receive the first scan list from the subscriber device over the alternative connection (fig. 1, #18, fig. 2, contact list 56 to the central server, and pp0054, retrieving the recipient contact list 56 from the recipient node 32); receive the first call notification from the zone controller (fig. 1, fig. 2, pp0013, receiving incoming call on a central server, and pp0044); evaluate the first call notification using the first scan list (fig. 1, fig. 2, pp0043, receiving a call from the originator node 30, it is determined whether the calling originator node 30 is in the contact list 56 of the designated recipient node 32); determine, based on the evaluation, that the first call notification should be sent to the subscriber device (fig. 1, fig. 2, pp0050, if the originator 30 node is in the contact list of the recipient node 32 as evaluated, the call may be routed normally, i.e. phone is allowed to the recipient, and pp0011); and send, based on the determination, the first call notification to the subscriber device over the alternative connection (fig. 1, fig. 2, pp0050, if the originator 30 node is in the contact list of the recipient node 32 as evaluated, the call may be routed normally, i.e. phone is allowed to the recipient, and pp0011). However, Garcia fails to explicitly teach mention a land mobile radio network; the alternative network different than the land mobile radio network; communicatively coupled to the alternative network via an alternative connection, the alternative 
In an analogous field of endeavor, Kordianowski teach the concept of a land mobile radio network (fig. 1, #110, #160, different access technology for communicating with communication devices); the alternative network different than the land mobile radio network; communicatively coupled to the alternative network via an alternative connection, the alternative connection different than a land mobile radio connection (fig. 1, #110, #160, different access technology for communicating with communication devices, pp0019, pp0020); and the first call notification associated with a first talkgroup (fig. 1, pp0040, ‘scan list’ feature on the first communication device 150 to listen to talk groups on the scan list in addition to his main, first, talk group, and select a relevant talk group from this list). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Garcia with the teachings of Kordianowski to achieve the goal of efficiently and quickly providing a system to choose who should be granted access to valuable resources, and who should have access denied (Kordianowski, pp0002).
As to claims 2 and 13, Garcia in view of Kordianowski teaches the limitations of the independent claims as discussed above. Garcia further teaches wherein the alternative connection is: a wireless local area network connection; a cellular connection; or a satellite connection (fig. 1, fig. 2, #20, and pp0029).  
As to claims 3, 16, and 20, Garcia in view of Kordianowski teaches the limitations of the independent claims as discussed above. However fails to explicitly teach further comprising: updating a record in a scan list repository based on the first scan list, the record associated with the subscriber device; sending a first audio communication for a radio call associated with the first talkgroup to the subscriber device over the alternative connection; and receiving a second audio communication for the radio call associated with the first talkgroup from the subscriber device over the alternative connection.
  In an analogous field of endeavor, Kordianowski teach further comprising: updating a record in a scan list repository based on the first scan list, the record associated with the subscriber device (fig. 1, pp0040, changing user’s talkgroup by utilizing the scan list features, and pp0117); sending a first audio communication for a radio call associated with the first talkgroup to the subscriber device over the alternative connection (fig. 1, pp0023, transmitting and receiving voice information from/to the other communication devices, and pp0040); and receiving a second audio communication for the radio call associated with the first talkgroup from the subscriber device over the alternative connection (fig. 1, pp0023, transmitting and receiving voice information from/to the other communication devices, and pp0040). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Garcia with the teachings of Kordianowski to achieve the goal of efficiently and quickly providing a system to choose who should be granted access to valuable resources, and who should have access denied (Kordianowski, pp0002).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US Publication No. 20200304647) in view of Kordianowski et al. (US Publication No. 20160157134) and further in view of Lin et al. (US Publication No. 20150172875).

As to claim 6, Garcia in view of Kordianowski teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the first scan list received over the alternative connection comprises: a plurality of talkgroup entries, wherein: each talkgroup entry in the plurality of talkgroup entries is associated with a talkgroup; each talkgroup entry in the plurality of talkgroup entries comprises: an identifier associated with the talkgroup; and a priority level associated with the talkgroup.
In an analogous field of endeavor, Kordianowski teaches wherein the first scan list received over the alternative connection comprises: a plurality of talkgroup entries (fig. 1, pp0030, clm. 10, a scan list including a plurality of group identifiers), wherein: each talkgroup entry in the plurality of talkgroup entries is associated with a talkgroup; each talkgroup entry in the plurality of talkgroup entries comprises (fig. 1, pp0030, clm. 10, a scan list including a plurality of group identifiers): an identifier associated with the talkgroup (fig. 1, pp0030, clm. 10, a scan list including a plurality of group identifiers, wherein each of the plurality of group identifiers is associated with a priority); and a priority level associated with the talkgroup (fig. 1, pp0030, clm. 10, a scan list including a plurality of group identifiers, wherein each of the plurality of group identifiers is associated with a priority). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Garcia and Kordianowski with the teachings of Lin to achieve the goal of efficiently improving group communication in a communication system (Lin, pp0007).

Allowable Subject Matter
Claims 4, 5, 7-11, 14, 15, 17, and 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645